Case 1:19-cv-05954-CBA-JO Document 5 Filed 01/28/20 Page 1 of 1 PageID #: 25




                               RAYMOND NARDO , P . C .
                                     ATTORNEY AT LAW
                           129 THIRD STREET, MINEOLA, NY 11501
         Phone: (516)248-2121 | Fax: (516)742-7675 | Email Raymondnardo@gmail.com

                                                            January 28, 2020

BY ECF

Hon. Constance Bagley Amon
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    Pierrelouis v. PLS Check Cashers of New York, Inc.
                      Case No.: 19-CV-5954 (CBA)(JO)

Dear Judge Amon,

I represent the Plaintiff in the above matter. Defendants have been served. Plaintiff signed an
arbitration agreement and the parties have subsequently filed at arbitration. The parties consent
to request this Court to stay the federal action pending arbitration.

Thank you for your consideration.

                                                            Respectfully submitted,




RN:rn
cc:   Ines Monte, Esq. (by email)
